PUBLISH

                 IN THE UNITED STATES COURT OF APPEALS
                                                                            FILED
                           FOR THE ELEVENTH CIRCUIT                U.S. COURT OF APPEALS
                                _______________                      ELEVENTH CIRCUIT
                                                                         MAR 15 2000
                                                                      THOMAS K. KAHN
                                      No. 98-5917                          CLERK
                                    _______________

                         D. C. Docket No. 96-3240-CV-WPD

RONNY J. HALPERIN,
                                           Plaintiff-Counter-Defendant-Appellee,

              versus

REGIONAL ADJUSTMENT BUREAU, INC.,
UNITED STUDENT AID FUNDS, INC.,

                                           Defendants-Appellants,

UNITED STATES DEPARTMENT OF EDUCATION,

                                     Defendant-Counter-Claimant-Appellant.
                         ______________________________

                     Appeals from the United States District Court
                         for the Southern District of Florida
                        ______________________________
                                  (March 15, 2000)

Before BIRCH and MARCUS, Circuit Judges, and ALAIMO*, Senior District Judge.

BIRCH, Circuit Judge:



   *
   Honorable Anthony A. Alaimo, Senior U.S. District Judge for the Southern District of
Georgia, sitting by designation.
      The United States Department of Education (“Education”), United Student Aid

Funds, Inc. (“USAF”) and Regional Adjustment Bureau, Inc. (“RAB”) (collectively,

the “Creditors”) appeal the district court’s order rejecting the report and

recommendation of the magistrate judge, denying their motions for summary

judgment, and granting Ronny J. Halperin’s (“Halperin’s”) motion for summary

judgment. The district court issued a declaratory order concluding that under section

488A of the Higher Education Act, codified at 20 U.S.C. §1095a (“§ 1095a”),

multiple holders of defaulted student loans are subject to a cumulative garnishment

limit of ten percent of the debtor’s disposable pay and imposing an injunction against

the Creditors, requiring that they discontinue garnishing an aggregate amount totaling

more than ten percent of Halperin’s disposable pay. The Creditors argue that the ten

percent limit under § 1095a applies to the single garnishment by an individual note

holder and the cumulative garnishment limit of twenty-five percent per debtor

established by the Consumer Credit Protection Act (CCPA), 15 U.S.C. § 1673,

provides the maximum aggregate remedy available to multiple note holders seeking

multiple garnishments. Thus, they contend that each holder of a defaulted student

loan should be allowed to garnish up to ten percent of the debtor’s disposable pay

under § 1095a(a), so long as the total garnishment by all note holders does not exceed

the CCPA’s twenty-five percent limit. Additionally, Education argues that, under 20


                                          2
U.S.C. § 1082(a)(2), the district court did not have jurisdiction to enter injunctive

relief against Education.1 We REVERSE the district court’s order, VACATE the

injunction against the Creditors, and REMAND for entry of judgment in favor of the

Creditors.



                                   I. BACKGROUND

        The facts in this case are undisputed. We provide only a brief review of the

factual and procedural history.

        Halperin is an attorney who financed his legal education with seven loans

obtained under the Federal Family Education Loan Program (“FFELP”). He also

cosigned a loan to finance his son’s education. Despite earning $145,000 annually,

he has defaulted on each of these loans, four of which are currently held by

Education and four by USAF. As of October 20, 1997, the unpaid loans totaled

$56,250.52.2 RAB is the collection agent for USAF.

        During 1996, Education issued an Administrative Garnishment Order to

Halperin’s employer to withhold $200 from Halperin’s bi-weekly paycheck. Later

that year, RAB, acting on behalf of USAF, issued an Administrative Garnishment

   1
    We do not address this argument since our holding on the merits vacates the declaratory
judgment entered against the Creditors, including Education.
   2
       R1-32.

                                               3
Order for Halperin’s employer to withhold an additional ten percent from the

Halperin’s bi-weekly paycheck. As a result of both Garnishment Orders, 16.83%

of Halperin’s bi-weekly pay or 14.83% of Halperin’s total disposable pay for 1996

was withheld.3

       Halperin sued the Creditors, claiming that their garnishments exceeded the

amount permitted by § 1095a. The Creditors countered by arguing that the 10%

limit found in § 1095a applies only to individual note holders and that 15 U.S. C. §

1673 sets the limit for multiple wage garnishments at 25%. The parties stipulated

to the facts and moved for summary judgment as to the construction of § 1095a.

The magistrate judge recommended that Halperin’s motion be denied. However,

the district court rejected this recommendation and held that § 1095a restricted the

garnishment of wages for defaulted student loans to 10% of the debtor’s disposable

wages and, accordingly, enjoined the Creditors from garnishing, on a combined

basis, more than 10% of the Halperin’s disposable wages. The Creditors appeal

this order.4



   3
    Halperin earned $145,132.94 during 1996, including salary and bonuses.
   4
     Halperin has filed a motion requesting that he be awarded attorney fees for this appeal
pursuant to either 28 U.S.C. § 2412 or Fed. R. Civ. P. 23. However, his motion is premised upon
the contingency that he would be entitled to attorney fees under 28 U.S.C. § 2412 or Fed. R. Civ.
P. 23 if he prevailed in this appeal. Because, under our holding in this case, Halperin does not
prevail, the contingency fails and, accordingly, we deny his motion for attorney fees.

                                               4
                                     II. DISCUSSION

       In 1991, Congress amended the Higher Education Act to authorize the

Secretary of Education (the “Secretary”) or guaranty agencies to collect a defaulted

student loan by administrative garnishment of up to 10% of the defaulter’s

disposable pay. See Higher Education Technical Amendments of 1991, Pub. L.

102-26; 137 Cong. Rec. S7291-02, S7369; 20 U.S.C. § 1095a.5 The purpose of

this amendment was threefold: (1) it “provide[d] uniform authority under which

the Secretary and guaranty agencies could garnish the pay of student loan

defaulters,” 137 Cong. Rec. S7291-02, S7369, (2) “it eliminate[d] the unnecessary

and unduly costly incentive in current law ... that permit[ed] guaranty agencies to

retain an additional five percent of collections,” id., and (3) it increased the

efficiency of collecting defaulted student loans because “it is not cost-effective for


   5
    Specifically, 20 U.S.C. § 1095a provides:

       (a) Garnishment requirements:

                 Notwithstanding any provision of State law, a guaranty agency, or the
       Secretary in the case of loans made, insured or guaranteed under this subchapter .
       . . that are held by the Secretary, may garnish the disposable pay of an individual
       to collect the amount owed by the individual, if he or she is not currently making
       required repayment under a repayment agreement with the Secretary, or in the
       case of a loan guaranteed under part B of this subchapter on which the guaranty
       agency received reimbursement from the Secretary under section 1078(c) of this
       title, with the guaranty agency holding the loan, as appropriate, provided that –

              (1) the amount deducted for any pay period may not exceed 10 percent of
       disposable pay . . ..

                                                5
the Department of Justice (DOJ) to pursue defaulted loans in small dollar amounts

through the judicial process,” id. Moreover, the additional monies collected on

defaulted student loans as a result of the administrative garnishments were

allocated by Congress to provide funding for the extension of unemployment

benefits. See 137 Cong. Rec. S16826-02, S16832-33 (Senator Kassebaum

discussing legislation extending unemployment benefits and noting “that another

way we are funding the extension is to make a number of changes in the Federal

Student Aid Program.”). At issue in this case is the question of whether, through §

1095a, Congress intended to limit the amount garnished from a defaulting debtor’s

disposable pay to 10% for each individual note holder or cumulatively for all

holders of a debtor’s defaulted student loans. This is a question of statutory

interpretation which we review de novo. See United States v. Veal, 153 F.3d 1233,

1245 (11th Cir. 1998), cert. denied, ___ U.S. ___, 119 S. Ct. 2024, 143 L. Ed. 2d

1035 (1999).



      A. Plain Language of the Statute

      “The starting point for all statutory interpretation is the language of the

statute itself.” United States v. DBB, Inc., 180 F.3d 1277, 1281 (11th Cir. 1999)

(interpreting 18 U.S.C. § 1345(a)(2) and finding the plain language of the statute


                                          6
ambiguous). The district court emphasized that Congress used the plural word

“loans” to describe the instruments the Secretary was authorized to collect by

garnishing the debtor’s disposable pay and found that “the use of the plural in the

opening sentence implies that the ten percent limit applies to all loans.” See R3-

128 at 4-5 (quoting 20 U.S.C. § 1095a: “‘a guaranty agency, or the Secretary in the

case of loans made, insured or guaranteed under this subchapter that are held by

the Secretary, may garnish the disposable pay of an individual to collect the

amount owed by the individual;’” emphasis in district court order). In contrast, the

Creditors argue that the plain language of the statute supports the conclusion that

Congress intended only to limit the garnishment authority of individual note

holders to 10% of the debtor’s disposable pay under § 1095a. The Creditors point

to use of singular nouns to refer to the note holder, guaranty agency, and defaulted

loans, as well as the use of the connector “or” to group the Secretary and the

guaranty agency within the opening paragraph of § 1095a(a), as evidence of

Congressional intent that the 10% limit on garnishments be applied to each

individual note holder, not the creditors collectively. See 20 U.S.C. § 1095a (“a

guaranty agency, or the Secretary in the case of loans made, insured or guaranteed

under this subchapter . . . that are held by the Secretary, may garnish the disposable

pay of an individual . . . or, in the case of a loan guaranteed under part B of this


                                           7
subchapter on which the guaranty agency received reimbursement from the

Secretary . . ., with the guaranty agency holding the loan;” emphasis added). The

Creditors also assert that the use of singular words to describe the note holder

seeking garnishment and the defaulted debt in subsections § 1095a(a)(2)-(8)

further supports the conclusion that the 10% limitation in subsection (1) applies

only to individual note holders.

      While we must be cautious that these “linguistic arguments” do not “make

too much of too little,” National Federation of Federal Employees, Local 1309 v.

Department of Interior, 526 U.S. 86, ___, 119 S. Ct. 1003, 1008, 143 L. Ed. 2d 171

(1999), we find the repeated use of singular nouns to characterize the defaulted

loans and the creditor seeking garnishment throughout § 1095a(a) to be more

convincing evidence of Congressional intent than the solitary use of the plural

noun “loans” in the opening sentence of the section. Moreover, we find that the

grammatical construction of § 1095a suggests that the word “loans” as used in §

1095a(a) refers only to those debt instruments held by the Secretary for which the

Secretary is authorized to seek garnishment, not all of the loans that either the

Secretary or a guaranty agency may seek to collect by garnishing the debtor’s pay.

      Although we must look beyond specific words and terms to the “language

and design of the statute as a whole” when ascertaining the plain meaning of the


                                           8
statute, we find the district court’s reliance upon 20 U.S.C. § 1092c inappropriate.

Legal Environmental Assistance Foundation, Inc. v. United States Environmental

Protection Agency, 118 F. 3d 1467, 1474 (11th Cir. 1997) (quoting K Mart Corp.

v. Cartier, Inc., 486 U.S. 281, 291, 108 S. Ct. 1811, 1818, 100 L. Ed. 2d 313

(1988). This section requires that: “To the extent practicable, and with the

cooperation of the borrower, eligible lenders shall treat all loans made to a

borrower under the same section of part B of this subchapter as one loan and shall

submit one bill to the borrower for the repayment of all such loans . . ..” 20 U.S.C.

§ 1092c(a). Section 1092c(b) further requires that: “To the extent practicable, and

with the cooperation of the borrower, the guaranty agency shall ensure that a

borrower only have one lender, one holder, one guaranty agency, and one servicer

with which to maintain contact.” Congress expressly restricted the requirements of

this statute to the limits of practicality and, thus, this section cannot be interpreted

to require cooperation among multiple note- holders to treat all their respective

loans to an individual borrower as a single obligation. Accordingly, we find this

section is inapplicable to the analysis of the language in § 1095a(a). We conclude

that, after considering both the specific words used within § 1095a and the entire

statutory context, the plain language of § 1095a supports the construction imposing

a 10% limit on individual note holders, not the collective creditors.


                                            9
      B. Legislative History

      Although we believe that the plain language of §1095a(a) supports the

conclusion that Congress intended the 10% limitation of garnishments in

subsection “(1)” to apply to each lender, not cumulatively to all lenders, we

recognize that the use of different forms of the word “loan” within § 1095a may

yield some “internal inconsistency” or ambiguity regarding the application of the

10% limit on garnishments. See Veal, 153 F.2d at 1245 (quoting United States v.

Turkette, 452 U.S. 576, 580, 101 S. Ct. 2524, 2527, 69 L. Ed. 2d 246 (1981)).

Accordingly, our analysis shifts to “extrinsic sources of congressional intent.”

Alumax Inc. v. Commissioner of Internal Revenue, 165 F.3d 822, 824 (11th Cir.

1999). Nonetheless, we find that the legislative history supports our construction

of § 1095a. The section by section analysis of the proposed preauthorization of the

1991 amendments explains that “the bill would authorize guaranty agencies or the

Secretary, depending on who holds the loan, to garnish up to 10 percent of the

defaulter’s disposable pay.” 137 Cong. Rec. S7291-02, S7369. This statement




                                         10
makes it clear that Congress intended the 10% limitation to apply to each note

holder individually.6

       C. Department of Education Regulation Interpreting § 1095a




   6
     The district court cites the unpublished opinion United States of America v. Starr, Case No.
90-14720-HOEVELER (S.D. Fla. May 8, 1998) to support its finding that the ten percent
limitation applies to the aggregate of all administrative garnishments under § 1095a. See R3-128
at 6-7. In Starr, the district court quoted statements by Senator Kassebaum noting that monies
collected by garnishing the wages of defaulted student loan debtors would “not be painless
revenue” and that “[t]he student loan defaulters we are going after are for the most part not the
country club doctors – but rather unwed mothers trying to raise a family on a minimum wage
job. Garnishment, rightly or wrongly, is going to impose severe hardships on these people.” 137
Cong. Rec. S16826-02, S16833. The Starr court inferred from these statements that “the
establishment of a 10% garnishment rate in 20 U.S.C. § 1095a must be viewed as somewhat of a
compromise – one designed to effectively recover funds without imposing undue hardship on
lower income student loan debtors.” Starr at 8. We find that the Starr court’s interpretation of
Senator Kassenbaum’s statement is inconsistent with the context in which the statement was
made. Senator Kassenbaum was not discussing the amendments to the Higher Education Act,
but complaining that the funding for the extension of unemployment benefits was being provided
by the recovery of defaulted student loans through garnishment. See 137 Cong. Rec. S16826-02,
S16832 (“we should be straightforward with the American people. We should not talk about
trust funds or money that is set aside. In the future, if we are going to raise taxes, we should
simply tell people that is what we are doing and not lead them to think we will put money in a
special vault to be spent for some special purpose.”). Thus, we do not find this statement to be
persuasive evidence of Congressional intent regarding the application of the ten percent limit on
garnishments in § 1095a. Moreover, the Starr court acted to deny a single note holder’s attempt
to garnish more than 10% of the student loan defaulter’s wages, not the cumulative garnishment
of multiple note holders.
        Recently, another district court relied upon the analysis of legislative history presented in
Starr and adopted its theory that the ten percent limit represented a compromise to protect low
income student loan debtors. See Green v. Kentucky Higher Education Assistance Authority,
Civil Action No. 1: 97-1022-RV-C (S.D. Ala. Feb. 23, 1999) (interpreting § 1095a to prevent
multiple note holders from collectively garnishing more than ten percent of a student loan
defaulter’s disposable pay). We note that, like the Starr court, the court in Green incorrectly
relied upon Senator Kassenbaum’s statements regarding funding for the extension of
unemployment benefits to ascertain congressional intent for § 1095a and, therefore,
misinterpreted § 1095a.

                                                 11
       Although we find that both the plain language of § 1095a and its legislative

history sufficiently explicate Congress’ intent with regard to the application of the

10% limitation on garnishments, we note that Education has promulgated a

regulation addressing the 10% limit imposed under § 1095a. See 34 C.F.R. §

682.410(b)(10)(i)(A). Assuming arguendo that language of § 1095a remains

ambiguous, we turn to Education’s interpretation of the statute to determine

whether it deserves any deference.7 See Legal Environmental Assistance

Foundation, 118 F. 3d at 1474 (“It is only after we have determined that words

used by Congress are ambiguous, or that Congress left a gap in the statutory

language, that we turn to the agency’s interpretation of these words to ascertain

whether it deserves any deference.”).

       Education interpreted § 1095a to allow a guaranty agency to garnish from

the student loan defaulter’s wages “an amount that does not exceed the lesser of 10

percent of the borrower’s disposable pay for each pay period or the amount



   7
     The district court did not consider whether Education’s interpretation of § 1095a in 34
C.F.R. § 682.410(10)(i)(A) was entitled to deference because it relied upon the plain language of
the statute to support its conclusion. See R3-128 at 7 n. 5; see also K Mart Corp., 486 U.S. at
291, 108 S. Ct. at 1817 (“‘The traditional deference courts pay to agency is not to be applied to
alter the clearly expressed intent of Congress.’” (citation omitted)). However, our contrary
finding that the plain language of § 1095a and its legislative history demonstrate that Congress
intended the 10% limitation to apply to individual note holders seeking administrative
garnishment is further supported by Education’s interpretation § 1095a in 34 C.F.R. §
682.410(10)(i)(A).

                                               12
permitted by 15 U.S.C. 1673 . . ..” 34 C.F.R. § 682.410(b)(10)(i)(A). We agree

with the magistrate judge that this regulation supports construction of § 1095a such

that it provides a limit for garnishment by individual note holders while the CCPA

limits the cumulative amount which may be deducted from the defaulter’s

disposable pay by multiple garnishments.8 See R3-121 at 8-9. Further, we agree

that, because this is a reasonable and permissible interpretation of the § 1095a, it is

entitled to deference. See Chevron, U.S.A., Inc. v. Natural Resources Defense

Council, Inc., 467 U.S. 837, 844, 104 S. Ct. 2778, 2782, 81 L. Ed. 2d 694 (1984);

INS v. Aguirre-Aguirre, 526 U.S. 415, ___, 119 S. Ct. 1439, 1445, 143 L. Ed. 2d

590 (1999).

       Moreover, as the magistrate judge noted, Education’s interpretation of §

1095a appropriately harmonizes § 1095a and the CCPA. See R3-121 at 7-9.

(quoting Vimar Sequros y Reaseguros, S.A. v. M/V Sky Reefer, 515 U.S. 528, 533,

115 S. Ct. 2322, 2326, 132 L. Ed. 2d 462 (1995) (“‘[W]hen two statutes are



   8
    15 U.S.C. § 1673 provides in pertinent part:
                (a) Maximum allowable garnishment
                Except as provided in subsection (b) of this section and in section 1675 of
       this title, the maximum part of the aggregate disposable earnings of an individual
       for any workweek which is subjected to garnishment may not exceed
                (1) 25 per centum of his disposable earnings for that week, or
                (2) the amount by which his disposable earnings for that week exceed
       thirty times the Federal minimum hourly wage . . .
       whichever is less . . ..

                                                13
capable of co-existence . . . it is the duty of courts, absent a clearly expressed

congressional intention to the contrary, to regard each as effective.’” (citation

omitted)) . Under Education’s interpretation, § 1095a operates to improve the

efficiency with which defaulted student loans are collected, while the CCPA

protects debtors from the hardships resulting from the potential limitless multiple

garnishments. See id. Because § 1095a and the CCPA are capable of co-existence

and are not in conflict, we conclude that the district court’s finding that § 1095a

specifically limited the garnishment of student loans to 10% and superceded the

CCPA’s existing general limitation on multiple garnishments of consumer debtors

was incorrect. See Radzanower v. Touche Ross & Co., 426 U.S. 148, 153-54, 96

S. Ct. 1989, 1992-93, 48 L. Ed. 2d 540 (1976) (holding that a general statute is

superseded by a more recent specific statute only if the two statutes are in conflict).



                                   CONCLUSION

      The plain language of 20 U.S.C. § 1095a, its legislative history, and

Education’s regulation interpreting the statute all support the statutory construction

whereby the 10% limit in § 1095a(a)(1) applies to each individual note holder and

multiple garnishments are governed by the limitations in the CCPA. Therefore,




                                           14
we REVERSE the district court’s order and VACATE the injunction against the

Creditors. We REMAND for entry of judgment in favor of the Creditors.




                                      15